Citation Nr: 1537582	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  12-00 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent for bilateral plantar fasciitis.

4.  Entitlement to an initial rating in excess of 20 percent for low back sprain/strain injury with minimal degenerative change.

5.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee.

6.  Entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal of January 2011 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

These matters were previously remanded by the Board in April 2014 for further procedural development, including VA examinations.  The issues of entitlement to service connection for bilateral plantar fasciitis, a low back condition, and bilateral knee conditions were granted in a subsequent September 2014 rating decision.  The denial of entitlement to service connection for a left ear hearing loss disability and tinnitus was continued in a September 2014 Supplemental Statement of the Case (SSOC).

After the September 2014 rating decision and SSOC, the Veteran submitted an October 2014 statement in response to the SSOC.  The Board has interpreted this statement as new evidence with respect to the SSOC claims and a timely Notice of Disagreement with respect to the initial ratings granted in the September 2014 rating decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Left Ear Hearing Loss and Tinnitus

The Board notes that in cases in which the Form 9 Substantive Appeal was received prior to February 2, 2013, additional pertinent evidence received after the last adjudication must be considered initially by the RO (as the agency of original jurisdiction (AOJ)) unless either the right to this review is waived or the determination made by the Board is fully favorable.  38 C.F.R. § 20.1304(c).  Here, the Veteran's Substantive Appeal was received in January 2012.  

Subsequent to the September 2014 SSOC, the Veteran submitted a July 2015 written statement on an AOJ waiver form, with attached private medical records.  However, the Veteran did not check either box (1. Instructing the Board to Remand to the AOJ; or 2. Waiving AOJ Jurisdiction).  As the Veteran did not indicate which course of action he preferred, the Board will interpret this as a non-waiver.  As such, a remand is necessary in order for the AOJ to consider this evidence in the first instance.

Initial Rating Claims

As previously noted, the Veteran's service connection claims for bilateral plantar fasciitis, a low back condition, and bilateral knee conditions were granted in a September 2014 rating decision.  The Veteran submitted an October 2014 statement which the Board has interpreted as a Notice of Disagreement (NOD) to this rating decision.

A SOC was not issued with respect to the Veteran's claim for increased initial ratings for bilateral plantar fasciitis, low back strain, and bilateral patellofemoral syndrome.  The Veteran did submit an appropriate notice of disagreement (NOD) after the September 2014 rating decision granting service connection for these issues.  As a SOC was not issued, the Board does not have jurisdiction over these matters and they must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's claims for entitlement to increased initial ratings for bilateral plantar fasciitis, low back strain, and bilateral patellofemoral syndrome.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  After considering all new evidence of record since the September 2014 SSOC, readjudicate the Veteran's claims of entitlement to service connection for a left ear hearing loss disability and tinnitus.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




